DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arecco et al.(6,580,530) Katsunuma et al.(JP 2006-303877 A : submitted as an IDS)
Considering Claim 1 Katsunuma discloses an optical node device comprising: one or more input-side wavelength selection switches that include a plurality of output ports, separate input light in accordance with a wavelength, and output the separated light from the output port corresponding to an output destination of the separated light (See Paragraph 42,43, fig. 5 i.e. one or more input-side wavelength selection switches(1a,1b,1c,1d) that include a plurality of output ports, separate input light(10103) in accordance with a wavelength, and output the separated light from the output port corresponding to an output destination of the separated light); a plurality of output-side wavelength selection switches that include input ports each receiving the light output from each of the one or more input- side wavelength selection switches, multiplex the light received from the input ports, and output the light(See Paragraph 42,43, fig. 5 i.e. a plurality of output-side wavelength selection switches(2a,2b,2c,2d) that include input ports each receiving the light output from each of the one or more input- side wavelength selection switches(1a,1b,1c,1d), multiplex the light received from the input ports, and output the light). 
Fig. 5 of Katsunuma does not explicitly disclose and an amplification unit that amplifies the light output from each of the output ports of the input-side wavelength selection switches and outputs the amplified light to the output-side wavelength selection switch at the output destination corresponding to the output port. 
 Fig. 7 of Katsunuma teaches an amplification unit(5) that amplifies the light output from each of the output ports of the input-side wavelength selection switches(1a) and outputs the amplified light to the output-side wavelength selection switch(2a) at the output destination corresponding to the output port(See Paragraph 62-64, fig. 7).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Fig. 5 of Katsunuma, and have an amplification unit  to amplify the light output from each of the output ports of the input-side wavelength selection switches and outputs the amplified light to the output-side wavelength selection switch at the output destination corresponding to the output port, as taught by Fig. 7 of Katsunuma, thus improving transmission signal quality by minimizing signal discrepancy between inputs and outputs by equalizing the intensity of the input and the output signal using an amplification unit, as discussed by Katsunuma(paragraph 65).
Allowable Subject Matter
s 2,3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Ono et al.(US 10,965,675) from the same inventor and unqualified priority date teaches multiple input wss(12-11….12-1N) and multiple output wss(12-21….12-2N)(Col. 5 lines 42-60, fig. 2); cladding pumped multicore amplifier(2 of fig. 3)(Col. 9, lines 15-23, fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HIBRET A WOLDEKIDAN/           Primary Examiner, Art Unit 2637